Per Curiam.

The court of appeals, finding its judgment to be in conflict with the judgment of the Court of Appeals for Cuyahoga County in State Farm Mut. Auto. Ins. Co. v. Keefe (July 20, 1989), Cuyahoga App. No. 57035, unreported, the judgment of the Court of Appeals for Franklin County in Grange Mut. Cas. Co. v. Columbus (1989), 49 Ohio App. 3d 50, 550 N.E. 2d 524, and the judgment of the Court of Appeals for Montgomery County in York v. Dayton (Dec. 29, 1988), Montgomery App. No. CA 10953, unreported, certified the record of the cause to this court for review and final determination.
The judgment of the court of appeals is reversed on authority of Menefee v. Queen City Metro (1990), 49 Ohio St. 3d 27, 550 N.E. 2d 181.

Judgment reversed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur. .